          Case 5:20-cv-00554-DAE Document 6 Filed 06/26/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ELLERY CARTER,                                  §
                                                §
                  Plaintiff,                    §                SA-20-CV-00554-DAE
                                                §
vs.                                             §
                                                §
JAVIER SALAZAR, BEXAR COUNTY                    §
SHERIFF; S.A.P.D., B.C.A.D.C., US               §
WHITE HOUSE, BEXAR COUNTY,                      §
CITY OF SAN ANTONIO, TX,                        §
                                                §
                  Defendants.                   §

                   ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned entered a report and recommendation, recommending the

District Court dismiss this case for want of prosecution. Accordingly, all matters referred to the

Magistrate Judge have been considered and acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       SIGNED this 26th day of June, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                1
